DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/1/2022.  Claims 1-21 are now pending. 
Allowable Subject Matter

3.	Claims 1-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Bizet et al. (US 2016/0271912).
Bizet et al. disclose a film consisting of the polymer composition comprising at least one polymer based on vinylidene fluoride, at least one acrylic polymer and at least one UV absorber such as triazine, wherein the proportion by weight of said fluoropolymer varies from 60 to 90%, the proportion by weight of said UV absorber varies from 0.5 to 5%, which means the acrylic polymer is from 5 to 39.5%; wherein the film has absorbance of greater than 1.5 at 360 nm (abstract, claims 1, 5 and 6, [0052]).
Thus, Bizet et al. do not teach or fairly suggest the claimed transparent fluoropolymer film comprising: a vinyl fluoride polymer; 2 to 8 wt% of an acrylate polymer; and 0.1 to 4 wt% of a triazine UV absorber, wherein after heating at 100°C for 96 hours, the transparent fluoropolymer film has a 340 nm absorbance of at least 1.5.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762